 



Exhibit 10.24
RESTRICTED STOCK UNIT AWARD AGREEMENT
Dear ___________________:
     Broadcom Corporation (the “Corporation”) is pleased to inform you that you
have been awarded Restricted Stock Units (the “Units”) under the Corporation’s
1998 Stock Incentive Plan, as amended and restated (the “Plan”). To the extent
they become vested, the Units will entitle you to receive shares of the
Corporation’s Class A common stock (the “Common Stock”) in a series of
installments over your period of continued Service with the Corporation.
     The Units are a non-voting bookkeeping device used under the Plan solely to
determine any share issuance to eventually be made to you if and when the Units
vest. Each Unit represents the right to receive one share of the Corporation’s
Common Stock on the vesting date of that Unit. Unlike a typical stock option
grant, the shares will be issued to you for your continued Service through each
quarterly vesting period, without any cash payment required from you. However,
you must arrange with the Corporation for the payment of all applicable
withholding taxes (described below) that the Corporation must collect upon the
issuance of those shares.
     Capitalized terms not otherwise defined in the body of this Agreement shall
have the meaning assigned to them in the attached Appendix.
     This Agreement sets forth the number of Units and underlying number of
shares of Common Stock subject to your award, the applicable vesting schedule
for those Units and underlying shares, the dates on which your vested shares
will be issued to you and the remaining terms and conditions governing your
award (the “Award”).

     
Award Date:
                                          , 200___
Number of Units Subject to Award:
  _______units representing an equal number of shares of Common Stock (the
“Shares”)
Vesting Schedule:
       The Units will vest in a series of sixteen (16) successive equal
quarterly installments upon your completion of each successive three (3)-month
period of continuous Service over the forty-eight (48)-month period measured
from the ______ day of _________, 200___. Notwithstanding the foregoing, vesting
of the Units may be affected in the event you take a leave of absence from
active Service or if you change from full-time to part-time Employee status.
Please consult the Corporation’s then current policies on Service/vesting credit
during leaves of absence and/or changing from full-time to part-time Employee
status. Should your Service with the Corporation (or any Parent or Subsidiary)
cease by reason of your death or Permanent Disability prior to your vesting in
all the Units and underlying Shares subject to this Award, then this Award shall
immediately vest with respect to that number of unvested Units (and underlying
Shares) determined by multiplying the number of Units that are unvested
immediately prior to your

 



--------------------------------------------------------------------------------



 



     
 
  cessation of Service by reason of death or Permanent Disability by a fraction,
(i) the numerator of which shall be the number of months (rounded to the nearest
whole month) that you have remained in Employee status with the Corporation (or
any Parent, Subsidiary or company acquired by the Corporation), up to a maximum
of 48 months, and (ii) the denominator of which shall be 48.  
Issuance Schedule:
  The Shares underlying the Units that vest in accordance with the foregoing
Vesting Schedule will be issued on their applicable vesting date or as soon
thereafter as administratively practicable, but in no event later than the later
of (i) the close of the calendar year in which those Shares vest in accordance
with the applicable provisions of the Vesting Schedule section above or (ii) the
fifteenth day of the third calendar month following the applicable vesting date.
At the time of such vested Shares are issued, the Corporation shall collect the
applicable Withholding Taxes from you.

     Other important features of your Award are as follows:
     1. Forfeitability. Should you cease Service prior to vesting in one or more
Units subject to your Award, your Award will be cancelled with respect to those
unvested Units (and the underlying Shares) on the first date you are no longer
in Service, regardless of the reason for the termination of your Service,
whether with or without cause, voluntary or involuntary. The number of your
Units will be reduced accordingly, and you will cease to have any right or
entitlement to receive any Shares under those cancelled Units.
     The vesting schedule requires continued active Service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Agreement.
Accordingly, if your Service terminates for any reason prior to an applicable
vesting date, your Award will be immediately cancelled, and no further Units
will thereafter vest. Service for only a portion of a vesting period, even if a
substantial portion, will not entitle you to any proportionate vesting or avoid
or mitigate the forfeiture that occurs upon the termination of your Service. You
will not be deemed to have terminated Service while on a leave of absence
authorized by the Corporation, but the vesting of your Units during the period
of your leave may be affected. Accordingly, one or more installments of your
Units may not vest in whole or in part while you remain absent from active
Service. In that event, the vesting schedule for your Units will be extended by
one or more quarterly periods upon your return to active Service so that you
will have the opportunity to vest in those missed installments over your
subsequent period of continuous active Service. In addition, a change in your
Employee status from full-time or part-time may also result in an extended
vesting schedule for your Units. For more information concerning the effect that
a leave of absence or change in Employee status will have upon the vesting of
your Units, please consult the Corporation’s then current policies on those
subjects.

 



--------------------------------------------------------------------------------



 



     2. Transferability. Prior to your actual receipt of the Shares in which you
vest under your Award, you may not transfer any interest in your Award, your
Units or the underlying Shares or pledge or otherwise hedge the sale of those
Units or Shares, including (without limitation) any short sale or any
acquisition or disposition of any put or call option or other instrument tied to
the value of those Shares. Any attempt by you to do so will result in an
immediate forfeiture of all of the Units awarded to you hereunder. However, your
right to receive any Shares which have vested under your Units at or prior to
your death but which remain unissued at the time of your death may be
transferred pursuant to the provisions of your will or trust or the laws of
inheritance or to your designated beneficiary following your death. You may also
direct the Corporation to issue the stock certificates for any Shares which in
fact vest and become issuable under your Award to one or more designated family
members or a trust established for yourself and/or your family members. You may
make such a beneficiary designation or certificate directive at any time by
filing the appropriate form with the Plan Administrator or its designee.
     3. Shareholder Rights. The Units create no fiduciary duty to you, and shall
create only a contractual obligation on the part of the Corporation to issue
Shares, subject to vesting and other terms and conditions of this Agreement and
the Plan. The Units shall not be treated as property or as a trust fund of any
kind.
     You will not have any shareholder rights, including voting rights or
dividend rights, with respect to the Shares subject to your Award until you
become the record holder of those Shares upon their actual issuance to you
following the Corporation’s collection of the applicable Withholding Taxes.
Except as otherwise provided in Paragraph 4, no adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate evidencing the shares.
     Issuance of the underlying Shares upon the vesting of the corresponding
Units shall be in complete satisfaction of such vested Units.
     4. Adjustments. Should any change be made to the Common Stock subject to
your Award by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares spin-off transaction or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration or should the value of outstanding shares of Common
Stock be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution, appropriate adjustments will be made to
the number and/or class of securities issuable hereunder and the number and/or
class of securities that vest on each vesting date pursuant to the Vesting
Schedule set forth above.
     5. Federal Income Taxation. You will recognize ordinary income for federal
income tax purposes on each date the Shares subject to your Award vest, whether
pursuant to the normal Vesting Schedule above or the special acceleration
provisions of Paragraph 8 of this Agreement, and the Corporation must collect
from you the applicable income taxes required to be withheld as a result of that
income. The amount of your taxable income on each vesting date will be equal to
the Fair Market Value per share of Common Stock on that date times the number of
Shares in which you vest on that date.
     6. FICA Taxes. The Corporation must also collect from you the employee
portion of the FICA (Social Security and Medicare) taxes that become due as the
Shares subject to your Award vest in accordance with the provisions of this
Agreement. The FICA taxes due on each such vesting date will be based on the
Fair Market Value per share of Common Stock on that date.

 



--------------------------------------------------------------------------------



 



     7. Withholding Taxes. All applicable Withholding Taxes, as determined by
the Corporation, must be collected from you as and when they become due. You may
pay those Withholding Taxes through the following alternatives:

  •   If and to the extent expressly authorized by the Plan Administrator at the
time, through a share withholding procedure, pursuant to which the Corporation
will automatically withhold, immediately upon the vesting of the Shares
underlying your Units, a portion of those vested Shares with a Fair Market Value
(measured as of the vesting date) equal to the amount of such Withholding Taxes
(the “Share Withholding Method”); provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy the
Corporation’s required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to supplemental taxable income. You will be notified (either
in writing or through electronic transmission) the time or times when the Share
Withholding Method will actually be available to you with respect to one or more
Shares which vest under this Agreement (such notification will also set forth
the procedures authorized and established by the Plan Administrator for such
purpose); or     •   Irrevocable instructions given by you to a broker to remit
to the Corporation cash from a previously established account you have with such
broker in the amount of such Withholding Taxes.     •   To the extent the Share
Withholding Method is not otherwise available at the time one or more of the
Shares underlying your Units vest, you may also satisfy your Withholding Taxes
with respect to those vested Shares through the use of proceeds from a next day
sale of those vested Shares, provided and only if (i) such a sale is permissible
under the Corporation’s trading policies governing your sale of Corporation
shares and (ii) you are NOT at the time an executive officer subject to the
short-swing trading restrictions of the federal securities laws.

     If any withholding event occurs other than with respect to the vesting of
such Units, or if the Corporation for any reason is unable to satisfy the
withholding obligations with respect to the vesting of the Units through any of
the collection procedures specified in this Paragraph 7, the Corporation shall
be entitled to require you to make a cash payment and/or to deduct from other
compensation payable to you the amount of any such withholding obligation.
     8. Change in Control. The following provisions shall govern the treatment
of your Units in the event of a Change in Control should occur during your
period of Service.

 



--------------------------------------------------------------------------------



 



  (a)   Should the closing of a Change in Control transaction occur during your
period of Service, then any Units at the time subject to your Award may be
assumed by the successor entity or otherwise continue in full force and effect
or may be replaced with a cash incentive program of the successor entity which
preserves the Fair Market Value of any unvested shares of Common Stock subject
to the Award at the time of the Change in Control and provides for subsequent
payout of that value in accordance with the same vesting and issuance schedules
applicable to your Award, including any accelerated vesting of your Award should
your Service terminate by reason of your death or Permanent Disability. In the
event of such assumption or continuation of the Award or such replacement of the
Award with a cash incentive program, no accelerated vesting of the Units shall
occur at the time of the Change in Control.     (b)   In the event the Award is
assumed or otherwise continued in effect, the Units at the time subject to the
Award will be adjusted immediately after the consummation of the Change in
Control so as to apply to the number and class of securities into which the
Shares subject to those units immediately prior to the Change in Control would
have been converted in consummation of that Change in Control had those Shares
actually been outstanding at that time. To the extent the actual holders of the
outstanding Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control, the successor corporation may, in
connection with the assumption or continuation of the Restricted Stock Units
subject to your Award, substitute one or more shares of its own common stock
with a fair market value equivalent to the cash consideration paid per share of
Common Stock in the Change in Control transaction.     (c)   If the Units
subject to your Award are NOT so assumed or otherwise continued in effect under
Paragraph 8(b) or replaced with a cash incentive program under Paragraph 8(a),
then those Units will vest immediately prior to the closing of the Change in
Control. The Shares subject to those vested Units will be issued immediately (or
otherwise converted into the right to receive the same consideration per share
of Common Stock payable to the other shareholders of the Corporation in
consummation of that Change in Control); provided, however, that in no event
shall the distribution of such consideration to you be effected later than the
later of (i) the close of the calendar year in which the Change in Control is
effected or (ii) the fifteenth day of the third month following such effective
date. Each issuance or distribution pursuant to this Paragraph 8(c) shall be
subject to the Corporation’s collection of all applicable federal and state
Withholding Taxes.

     9. Deferred Issuance. Should one or more of your Units vest during any
period you are under investigation by the Corporation for Misconduct, then the
Shares that become issuable to you under those vested Units and/or the net
proceeds from any sale or sales of those Shares during such period (the gross
sale proceeds less withholding taxes due the Corporation and broker commissions)
will be held by the Corporation in escrow until such time as the investigation
is satisfactorily completed. If it is determined that you have not engaged in
Misconduct, the escrowed Shares and/or funds will be released to you as soon as
administratively practicable following the completion of the investigation,
subject to the Corporation’s collection of all applicable federal and state
Withholding Taxes not otherwise previously collected.

 



--------------------------------------------------------------------------------



 



     10. Securities Law Compliance. The Corporation will use its reasonable
commercial efforts to assure that all Shares issued pursuant to this Agreement
are registered under the federal securities laws. However, no Shares will be
issued pursuant to your Award if such issuance would otherwise constitute a
violation of any applicable federal or state securities laws or regulations or
the requirements of any Stock Exchange on which the Common Stock may then be
listed. The inability of the Corporation to obtain approval from any regulatory
body having authority deemed by the Corporation to be necessary to the lawful
issuance of any Shares hereunder shall defer the Corporation’s obligation with
respect to the issuance of such Shares until such approval shall have been
obtained.
     11. Transfer Restriction. None of the issued Shares may be sold or
transferred in contravention of (i) any market blackout periods the Corporation
may impose from time to time or (ii) the Corporation’s insider trading policies
to the extent applicable to you from time to time.
     12. Benefit Limit. In the event the accelerated vesting and issuance of the
Shares subject to your Award would otherwise constitute a parachute payment
under Code Section 280G, then the accelerated vesting and issuance of those
Shares shall be subject to reduction to the extent necessary to assure that the
number of Shares which vest and are issued to you on such accelerated basis will
be limited to the greater of (i) the number of Shares which can vest and be
issued on such an accelerated basis without triggering a parachute payment under
Code Section 280G or (ii) the maximum number of Shares which can vest and be
issued on such accelerated basis so as to provide you with the greatest
after-tax amount of such accelerated vesting and issuance of the Shares subject
to your Award after taking into account any excise tax you incur under Code
Section 4999 with respect to those accelerated Shares and any other benefits or
payments to which you may be entitled in connection with any change in control
or ownership of the Corporation or the subsequent termination of your Employee
status.
     13. Notice. Any notice to be given or delivered to the Corporation relating
to this Agreement shall be in writing and addressed to the Corporation at its
principal corporate offices. Any notice to be given or delivered to you relating
to this Agreement shall be in writing and addressed to you at the address
indicated below your signature line on the last page of this Agreement or such
other address of which you later advise the Corporation in writing. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.
     14. Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Corporation and its successors and
assigns and upon you and the legal representatives, heirs and the legatees of
your estate.
     15. Construction. This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. The Plan Administrator shall have the discretionary
authority to interpret and construe any term or provision of the Plan or this
Agreement, and such interpretation shall be binding on all persons having an
interest in the Award.
     16. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

 



--------------------------------------------------------------------------------



 



     17. At Will Employment/No Impairment of Rights. Nothing in this Agreement
or your Award will provide you with any right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
your right or the right of the Corporation to terminate your Service at any time
for any reason, with or without cause, or for no reason. This Agreement shall
not in any way affect the right of the Corporation to adjust, reclassify,
reorganize or otherwise make changes in its capital or business structure or to
merge, consolidate, dissolve, liquidate or sell or transfer all or any part of
its business or assets.
     18. Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN
YOU AND THE CORPORATION ARISING OUT OF, RELATING TO OR OTHERWISE CONNECTED WITH
THIS AGREEMENT OR THE AWARD OF RESTRICTED STOCK UNITS EVIDENCED HEREBY OR THE
VALIDITY, CONSTRUCTION, PERFORMANCE OR TERMINATION OF THIS AGREEMENT SHALL BE
SETTLED EXCLUSIVELY BY BINDING ARBITRATION TO BE HELD IN THE COUNTY IN WHICH YOU
ARE (OR HAVE MOST RECENTLY BEEN) EMPLOYED BY THE CORPORATION (OR ANY PARENT OR
SUBSIDIARY) AT THE TIME OF SUCH ARBITRATION. THE ARBITRATION PROCEEDINGS SHALL
BE GOVERNED BY (i) THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES
THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION AND (ii) THE FEDERAL
ARBITRATION ACT. THE ARBITRATOR SHALL HAVE THE SAME, BUT NO GREATER, REMEDIAL
AUTHORITY AS WOULD A COURT HEARING THE SAME DISPUTE. THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE
ARBITRATION AND SHALL BE IN LIEU OF THE RIGHTS THOSE PARTIES MAY OTHERWISE HAVE
TO A JURY TRIAL; PROVIDED, HOWEVER, THAT SUCH DECISION SHALL BE SUBJECT TO
CORRECTION, CONFIRMATION OR VACATION IN ACCORDANCE WITH THE PROVISIONS AND
STANDARDS OF APPLICABLE LAW GOVERNING THE JUDICIAL REVIEW OF ARBITRATION AWARDS.
THE PREVAILING PARTY IN SUCH ARBITRATION, AS DETERMINED BY THE ARBITRATOR, AND
IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS, SHALL BE ENTITLED, TO THE EXTENT
PERMITTED BY LAW, TO REIMBURSEMENT FROM THE OTHER PARTY FOR ALL OF THE
PREVAILING PARTY’S COSTS, EXPENSES AND ATTORNEY’S FEES (PROVIDED, HOWEVER, IF
THE CORPORATION IS NOT THE PREVAILING PARTY, THEN THE ARBITRATOR’S COMPENSATION,
FEES AND COSTS SHALL BE PAID BY THE CORPORATION IF SUCH COMPENSATION, FEES AND
COSTS ARE REQUIRED TO BE PAID BY THE CORPORATION IN ACCORDANCE WITH APPLICABLE
LAW). JUDGMENT SHALL BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER OF SUCH DISPUTE OR CONTROVERSY.
NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY
TO A COURT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8, OR ANY
COMPARABLE STATUTORY PROVISION OR COMMON LAW PRINCIPLE, FOR PROVISIONAL RELIEF,
INCLUDING A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY INJUNCTION. TO THE
EXTENT PERMITTED BY LAW, THE PROCEEDINGS AND RESULTS, INCLUDING THE ARBITRATOR’S
DECISION, SHALL BE KEPT CONFIDENTIAL.
     19. Electronic Delivery. The Corporation may, in its sole discretion,
decide to deliver any document related to the Award, the Plan or future awards
that may be granted under the Plan by electronic means and you hereby consent to
receive such documents by electronic delivery.

 



--------------------------------------------------------------------------------



 



     20. Remaining Terms. The remaining terms and conditions of your Award are
governed by the Plan, and your Award is also subject to all interpretations,
amendments, rules and regulations that may from time to time be adopted under
the Plan. The official prospectus summarizing the principal features of the Plan
and a special supplement discussing the restricted stock units issuable under
the Plan are available for review on the Corporation’s website at
intranet.broadcom.com/stock/.
     Please review the prospectus and the attached supplement carefully so that
you fully understand your rights and benefits under your Award and the
limitations, restrictions and vesting provisions applicable to the Award. In the
event of any conflict between the provisions of this Agreement and those of the
Plan, the provisions of the Plan shall be controlling.
     Provisions of the Plan that confer discretionary authority on Board or the
Plan Administrator do not (and shall not be deemed to) confer in you any rights
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Plan Administrator expressly conferred by
appropriate action after the date hereof.
     Please execute the Acknowledgment section below to indicate your acceptance
of the terms and conditions of your Award.

            Broadcom Corporation
      By:   Eric K. Brandt         Title:  Senior Vice President and Chief
Financial Officer             

ACKNOWLEDGMENT
     I hereby acknowledge that I have read and understood the prospectus for the
Plan, its supplement, and this Agreement. I further acknowledge and accept the
foregoing terms and conditions of the Restricted Stock Unit award evidenced
hereby. I also acknowledge and agree that the foregoing sets forth the entire
understanding between the Corporation and me regarding my entitlement to receive
the shares of the Corporation’s Class A common stock subject to such award and
supersedes all prior oral and written agreements on that subject.

             
 
  SIGNATURE:         
 
     
 
   
 
  ADDRESS:        
 
     
 
   
 
  DATED:                                    ,                                   
 
           

 



--------------------------------------------------------------------------------



 



APPENDIX
     The following definitions shall be in effect under the Agreement:
     Agreement shall mean this Restricted Stock Unit Agreement.
     Board shall mean the Corporation’s Board of Directors.
     Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
     (i) a shareholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or
     (ii) a shareholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation, or
     (iii) the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s shareholders.
     Code shall mean the Internal Revenue Code of 1986, as amended.
     Common Stock shall mean the Corporation’s Class A Common Stock.
     Corporation shall mean Broadcom Corporation, a California corporation, and
any corporate successor to all or substantially all of the assets or voting
stock of Broadcom Corporation, which shall by appropriate action adopt the Plan.
     Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.
     Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
     (i) If the Common Stock is at the time traded on the NASDAQ Global Select
Market, the then Fair Market Value shall be the closing selling price per share
of Common Stock at the close of regular hours trading (i.e., before after-hours
trading begins) on the NASDAQ Global Select Market on the date in question, as
such price is reported by the National Association of Securities Dealers. If
there is no closing selling price for the Common Stock on the date in question,
the then Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 



--------------------------------------------------------------------------------



 



     (ii) If the Common Stock is at the time listed on any other Stock Exchange,
the then Fair Market Value shall be the closing selling price per share of
Common Stock at the close of regular hours trading (i.e., before after-hours
trading begins) on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
the then Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
     Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty on your part, any unauthorized use or disclosure by you of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct on your part adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition will not in any way
preclude or restrict the right of the Corporation (or any Parent or Subsidiary)
to discharge or dismiss you or any other person in the Service of the
Corporation (or any Parent or Subsidiary) for any other acts or omissions, but
such other acts or omissions shall not be deemed, for purposes of this
Agreement, to constitute grounds for termination for Misconduct.
     Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
     Permanent Disability shall mean your inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which (i) is expected to result in death or determined to be total
and permanent by two (2) physicians selected by the Corporation or its insurers
and acceptable to you or your legal representative and (ii) entitles you to the
payment of long-term disability benefits from the Corporation’s long-term
disability plan. The process for determining your Permanent Disability in
accordance with the foregoing shall be completed on a timely basis so as to
allow the issuance of any Shares that vest upon your termination of Service by
reason of Permanent Disability to be effected no later than the later of (i) the
close of the calendar year in which your Service terminates by reason of the
physical or mental impairment that is the subject of the determination process
or (ii) the fifteenth day of the third calendar month following such termination
of Service. For purposes of the foregoing time limitation, if you are on a
disability leave, your Service will be deemed to terminate no later than the
expiration of the six (6)-month period measured from the commencement date of
such leave, to be increased to a maximum period of twenty-nine (29) months if
such leave is due to a medically determinable physical or mental impairment
which is expected to result in death or last for a continuous period of at least
six (6)-months and which renders you unable to perform the duties of your
position with the Corporation or any substantially similar position.
     Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
     Service shall mean your performance of services for the Corporation (or any
Parent or Subsidiary) in the capacity of an Employee, a non-employee member of
the board of directors or a consultant or independent advisor, except to the
extent otherwise specifically provided in the documents evidencing the
restricted stock unit award. For purposes of this Agreement, you shall be deemed
to cease Service immediately upon the occurrence of either of the following
events: (i) you no longer perform services in any of the foregoing capacities
for the Corporation or any Parent or Subsidiary or (ii) the entity for which you
are performing such services ceases to remain a Parent or Subsidiary of the
Corporation, even though you may subsequently continue to perform services for
that entity.

 



--------------------------------------------------------------------------------



 



     Stock Exchange shall mean the American Stock Exchange, or the NASDAQ Global
Select Market, the NASDAQ Global Market or the New York Stock Exchange.
     Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
     Withholding Taxes shall mean the federal, state and local income and
employment taxes required to be withheld by the Corporation in connection with
the issuance of the shares of Common Stock that vest under the Award.

 